Title: From Thomas Jefferson to Albert Gallatin, 21 July 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello July 21. 05.
                  
                  Your favor of the 15th. has been duly recieved. with respect to the revenue cutters to be provided, I think we require two strong ones for Charleston & New Orleans. if I recollect rightly however that now at New Orleans is of pretty good force. if so, it might not be necessary to provide another. at Charleston I leave to yourself, as a better judge, to decide what size is best for the double purpose of securing the revenue & protecting the commerce, to wit whether of 12. or 8. guns. not having seen the instructions for the Adams since the new modifications, I can only give it as my opinion that so much of those instructions for protecting commerce as would not carry the revenue cutter too much beyond her proper cruising limits, & beyond the regular line of duty, should be given to such of them as may be in the way of giving protection.
                  2. the matter contained in the letters you inclose me, to & from Simonds, may perhaps furnish additional grounds for examination. whether it does or not, I think we cannot avoid setting on foot an enquiry on the anonymous letter. I had thought of Freneau: but if he be thought unwilling I should be puzzled to propose another. how would the district attorney do? I do not know who or what he is. all we want him to do is to seek out testimony & have it forwarded to us in the form of depositions. as you are in a better position than I am for enquiring for proper characters, I will ask you to make the selection.
                  3. I directed a commission for Van Pradelles before I left Washington.
                  I propose returning to Washington about the beginning of October, as the frosts will then be set in or so near at hand, as to remove the fear of sickness. Accept affectionate salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               